Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Response filed on 02 December 2020. In the Response, claims 1-3 were amended; no claims were added or cancelled. 
Accordingly, claims 1-3 are currently pending and have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: step 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification (suggested at paragraph 0023 of the substitute specification) to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of 
If corrected drawing sheets are submitted, then, in addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy, or amendments to the specification, will result in the abandonment of the application.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
- claim 1, sixth step, recites "the subsequent transfer of the electronic access permission includes sending another link …." This step modifies the previous step ("subsequently transferring …"), and is improperly written using the present tense of the verb "includes." This step should be rewritten in standard form as a "wherein" clause ("wherein the subsequent transfer of the electronic access permission includes sending another link …") or, less preferably, by replacing the present tense with a gerund and appending this step to the end of the previous step ("the subsequent transfer of the electronic access permission including sending another link …").
- claim 1, sixth step, recites "the another link …." This is understood to refer to "another link" recited at line 2 of the sixth step, but ("the another") is not grammatical and should be amended to "the other link …." 
- in claim 2, the third paragraph, last line, recites "first mobile electronic device (3
- in claim 2, the fourth paragraph includes text in italics ("after initiation of a process"); claim text should be in non-italics font.
claim 2, the penultimate paragraph (beginning "after the wallet application …") should end with the word "and" since it precedes the final paragraph. 
- in claim 2, the second part of the last paragraph ("and the execution of the other link … leading to …") is essentially a "wherein" clause. Accordingly, the word "and" here should be deleted. In addition, it would be preferable to change this part of the last paragraph to a proper "wherein" clause (i.e., "wherein the execution of the other link … leads to …").
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
A. Claim 2 

- (i) The "permitting step" ("if the ID of the electronic access permission is associated with …, then permitting …") is not consistent with the original disclosure. According to the original disclosure (specification, p. 3, paragraph 1, last 4 lines (i.e., p. 3, lines 10-13), and p. 5, paragraph 1, last 4 lines (i.e., p. 5, lines 17-20)), "if this is not the case," i.e., if the ID of the acquired access permission is not associated with the transmitted unique ID of the mobile electronic device 3, then the access permission ID and the unique ID of the mobile electronic device 3 are associated with each other and the electronic access permission is downloaded. The disclosure does not provide support for: if this is the case, i.e., if the ID of the acquired access permission is associated with the transmitted unique ID of the mobile 
- (ii) The "sending step" ("if the association exists, sending …") is not consistent with the original disclosure. According to the original disclosure (specification, pp. 3-4, paragraph bridging pp. 3-4, and p. 5, paragraph 2), "if this is the case," i.e., if an association between the access permission ID and the unique ID of the other mobile electronic device 4 exists, then the server sends a link to the other device 4, the activation of which link leads to an input screen for entering the password or authentication data, and if the password or authentication data is valid, then the access permission ID is associated in the server with the ID of the other device 4 and the access permission ID is downloaded to the other device 4. The disclosure does not provide support for: if an association between the access permission ID and the unique ID of the other mobile electronic device 4 exists, then the server sends a link to the other device 4, and associates the access permission ID with the ID of the other device 4, ….
35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A. Claims 1-3

- (i) The claims appear to use inconsistent terminology throughout to refer to the same items, and to use reference numerals inconsistently throughout. Specifically, the three terms "purchaser (1)" (claim 1, steps 1 and 2), "purchaser of the electronic access permission" (claim 1, step 5 (two instances); claim 2, last step (two instances)), and "purchaser" (claim 2, "transmitting" step) are all understood to refer to the same entity. If so, then "purchaser of the electronic access permission" and "purchaser" should be changed to "purchaser (1)." If not, then the three different terms should be amended to clearly distinguish ones that are different from the others.  
B. Claim 2

- (i) The first paragraph recites "via the first wallet 
- (ii) The fifth paragraph recites "performing a check, by the electronic access permission server (2), as to whether an association already exists between the ID of the access permission to be transferred with the unique ID of the other mobile electronic device (4)." The sixth paragraph recites "if the association exists, sending the other link, by the electronic access permission server (2), to the other mobile electronic device (4), and associating the ID of the electronic access permission with the ID of the other mobile electronic device (4), by the electronic access permission server (2)." In other words, in the fifth paragraph the server (2) checks whether the access permission ID is associated with the ID of the other device (4). Then, in the sixth paragraph, if this association exists, the server (2) sends the "other link" to the other device (4) and associates the access permission ID with the ID of the other device (4). This sequence of events is unclear and confusing. The sending of the sixth paragraph occurs if the association of the fifth paragraph (checked by server (2)) exists; why is the associating performed (sixth paragraph) if it already exists (sixth paragraph) and server (2) already checked whether it exists (fifth paragraph)? 
C. Claim 3

- (i) The first step recites "verifying how often the access permission has already been transferred based upon prior associations between the ID of the electronic access permission and unique IDs of mobile electronic devices." It is not clear how the frequency of transferring ("how often the access permission has already been transferred") can be verified on the basis of the prior associations. It would appear that frequency could be verified based upon certain timing data of multiple prior associations, e.g., timing intervals between prior transfers. 
- (ii) The second step recites "preventing any further transfer of the electronic access permission if the electronic access permission has reached a predefined threshold value." This recitation appears to be missing words and does not make sense (specifically, "if the electronic access permission has reached a predefined threshold value" does not make sense). 

---


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (U.S. Patent Application Publication No. 2018/0018595 A1), hereafter Scott.

Regarding Claim 1
Scott teaches:
(step 1) purchasing, by a purchaser (1), an electronic access permission by interaction with the electronic access permission server (2); (0017, 0069-0070: ticket purchased, via server; 0043, 0062, 0088 note that transferee (second purchaser) can purchase ticket and subsequently transfer/sell ticket: in this scenario an initial transferee is the recited purchaser (1), an initial transfer is the recited initial purchase, and a subsequent transfer by the initial transferee is the recited subsequent transfer, thus in this scenario both the initial transfer/recited initial purchase and the subsequent transfer/recited subsequent transfer are controlled by the system/ticket computer system (electronic access permission server (2)), as explained with respect to transfers in general in the entirety of this rejection of claims 1-3)
(step 2) specifying, during the purchase of the electronic access permission by the purchaser (1), a password or authentication data and a first mobile electronic device (3); (0015, 0042-0043: user enters information of transferee, including last 4 digits mobile phone number, PIN code, etc.; 0034, 0059, 0063: user inputs user's information)
(step 3) transmitting a unique ID of the first mobile electronic device (3) to the electronic access permission server (2), via a wallet application of the first mobile electronic device (3); (As noted above, transferee may buy and resell ticket, hence transferee may be the claimed purchaser; 0016, 0043: transferee-purchaser clicks link to buy ticket and is prompted to enter/enters his/her identification information including last 4 digits of mobile phone number, which identify his/her device; note also that, upon accepting the transfer, the controller transfers the ticket to the transferee-purchaser's device, hence the transferee-purchaser provided his/her device ID to the controller; mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application)
(step 4) associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission, when activating a first link for downloading the electronic access permission to the first mobile electronic device (3); (As per step 3, immediately above)
(step 5) subsequently transferring the electronic access permission from the first mobile electronic device (3) to another mobile electronic device (4), via a wallet application of the other mobile electronic device (4), only after the password specified by the purchaser of the electronic access permission or the authentication data specified by the purchaser of the electronic access permission is entered via an interaction with the electronic access permission server (2); (0015, 0016, 0034, 0042, 0043, 0059: transfer occurs after password/authentication data (e.g., last 4 digits of mobile phone number) has been entered by interaction with server; mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application)
(step 6) the subsequent transfer of the electronic access permission includes sending another link from the electronic access permission server (2) to the other mobile electronic device (4) and activating the another link received by the other mobile electronic device (4), and transmitting, by the wallet application of the other mobile electronic device (4), a unique ID of the other mobile electronic device (4) to the electronic access permission server (2); (In addition to the first link sent by the transferor device (first mobile electronic device (3)) to the transferee device (other mobile electronic device (4)) (see step 4, above, 0016, 0043), per 0015, 0043 the system (electronic access permission server (2)) sends another link to the transferee device, the transferee receives and clicks on this other link (activating the another link received by the other mobile electronic device (4)), and is prompted to enter identification information such as mobile phone number, last 4 digits thereof, etc. (a unique ID of the other mobile electronic device (4)), which is transmitted to system (electronic access permission server (2)); this can be performed by mobile app of transferee device, see also 0015, 0042; mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application)
(step 7) upon successful subsequent transfer of the electronic access permission by the electronic access permission server (2) from the first mobile electronic device (3) to the other mobile electronic device (4), associating the ID of the electronic access permission with the unique ID of the other mobile electronic device (4); and (0017, 0044, 0070: upon transfer, the ticket transferred to buyer is removed from original owner's account/device and system database, the ticket repository is updated to reflect change in ownership from transferor to transferee)
(step 8) marking, by the electronic access permission server (2), the electronic access permission, stored on the first mobile electronic device (3), as invalid. (As per step 7, immediately above)

Regarding Claim 2
Scott teaches the limitations of base claim 1 as set forth above. Scott further teaches: 
(step 1) activating the first link, via the wallet application of the first mobile electronic device (3) which is installed on the first mobile device (3), after transferring the first link for downloading the electronic access permission to the first mobile electronic device (3); (As per claim 1, steps 3 and 4, above; 0015, 0016, 0043: mobile app can perform ticket transfer; mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application)
(step 2) wherein the transmitting the unique ID of the first mobile electronic device (3) to the electronic access permission server (2), via the first wallet application of the , is performed in order to download the electronic access permission; (As per claim 2, step 1, above)
(step 3) verifying, in the electronic access permission server (2), whether the ID of the electronic access permission is associated with the transmitted unique ID of the first mobile electronic device (3); (0017, 0044, 0070: electronically assigning the purchased ticket to the transferee-purchaser involves verifying whether the ticket id is associated with the transferee-purchaser's device)
(step 4) if the ID of the electronic access permission is associated with the transmitted unique ID of the first mobile electronic device (3), then permitting the downloading of the electronic access permission to the first mobile electronic device (3); (0017, 0044, 0070: the purchased ticket is association))
(step 5) transmitting a second link from the first mobile electronic device (3) to the other mobile electronic device (4), via the wallet application of the first mobile electronic device (3), for downloading the electronic access permission to the other mobile electronic device (4) after initiation of a process by the purchaser on the first mobile electronic device (3) with whose unique ID the electronic access permission ID is associated; (0016, 0042, 0071: link to purchase ticket may be transferred from transferor device directly to transferee device; 0016, 0042: this transfer can be performed by mobile app of transferor device; mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application; note process by purchaser on first mobile device has already been initiated as per preceding steps of this claim)
(step 6) after the wallet application of the other mobile electronic device (4) activates the second link and transmits the unique ID of the other mobile electronic device (4) to the electronic access permission server (2), performing a check by the electronic access permission server (2), as to whether an association already exists between the ID of the access permission to be transferred with the unique ID of the other mobile electronic device (4); (As per claim 1, step 6, above; note further to claim 1, step 6, above, 0043, system checks whether identification information entered by transferee (unique ID of the other mobile electronic device (4)) matches identification information entered by transferor (is associated with the ID of the access permission; note matching with identification information entered by transferor indicates association with ID of access permission, inasmuch as transferor has indicated user's information to system in association with transfer of ticket (access permission) by transferor); this can be performed by mobile app of transferee device, see also 0015, 0042; mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application)
(step 7) if the association exists, sending the other link, by the electronic access permission server (2), to the other mobile electronic device (4), and associating the ID of the electronic access permission with the ID of the other mobile electronic device (4), by the electronic access permission server (2), and, if the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device (4), and the execution of the other link, sent from the electronic access permission server (2), by the wallet application of the other mobile electronic device (4) leading to an input screen for either the password specified by the purchaser of the electronic access permission or for the authentication data specified by the purchaser of the electronic access permission. (0015, 0043: server sends link to transferee device (sending the other link, by the electronic access permission server (2), to the other mobile electronic device (4)) upon submission of transferee information by transferor (if the association exists; note here association exists by virtue of transferee information submitted by transferor); the transferee's clicking on the link prompts the transferee to enter identification information (last 4 digits of mobile phone number, PIN code, etc.) (the execution of the other link, sent from the electronic access permission server (2), by the wallet application of the other mobile electronic device (4) leading to an input screen for either the password specified by the purchaser of the electronic access permission or for the authentication data specified by the purchaser of the electronic access permission), if the identification information entered by transferee matches identification information previously entered by transferor, then system transfers ticket to transferee (associates the ID of the electronic access permission with the ID of the other mobile electronic device (4), by the electronic access permission server (2)); 0043-0044: if identification information entered by transferee matches identification information previously entered by transferor (see step 6, immediately above), the ticket is electronically assigned to and transferred/ downloaded to transferee's device (if the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device (4)); mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application)

Regarding Claim 3
Scott teaches the limitations of base claim 1 as set forth above. Scott further teaches:
(step 1) verifying how often the electronic access permission has already been transferred on a basis of a number of completed associations between the ID of the electronic access permission and unique IDs of mobile electronic devices of the purchaser if an electronic access permission is to be transferred from one mobile electronic device (3) of the purchaser to another mobile electronic device (4) of the purchaser; and 
(step 2) preventing further transfer of the electronic access permission if the number of completed transfers has reached a predefined threshold value. (0041: for season or multiple day tickets, only a limited number of transfers is allowed)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Loughlin-McHugh et al. (U.S. Patent Application Publication Number 2016/0350547 A1), hereafter Loughlin-McHugh, in view of Scott et al. (U.S. Patent Application Publication No. 2018/0018595 A1), hereafter Scott.

Regarding Claim 1
Loughlin-McHugh teaches:
(step 1) purchasing, by a purchaser (1), an electronic access permission by interaction with the electronic access permission server (2); (0158: Bob buys a ticket; alternatively, 0053, 0057; note as per 0158, 0166, Fig. 5A (e.g., as per arrows representing interaction of purchaser Bob with validation service of uPass system, both directly and indirectly via broker system, and as per description in text) the purchasing by Bob involves interactions with uPass system (electronic access permission server (2)), and as per 0178 the transfer of the ticket by Bob to Alice is a uPass transaction, i.e., also involves uPass system (electronic access permission server (2)), hence the initial purchase of the ticket (electronic access permission) to Bob and the subsequent transfer of the ticket from Bob to Alice are both controlled by the uPass system (electronic access permission server (2)); alternatively, as per 0199, 0091 a buyer may re-sell a ticket, initial purchase, and a subsequent transfer (from Alice to another party) may be deemed the recited subsequent transfer, and both of these transactions, viz., the initial transfer/recited initial purchase and the subsequent transfer/recited subsequent transfer, are (from Loughlin-McHugh's point of view) transfers that are controlled by the uPass system (electronic access permission server (2)), as per 0178 and as further explained in the entirety of this rejection of claims 1-3; alternatively, the broker system 19 (Fig. 5A) together with the uPass system (Fig. 5A) may collectively be deemed the recited electronic access permission server (2), by virtue of which again the initial purchase by Bob from broker system and the subsequent transfer from Bob to Alice are both controlled by the electronic access permission server (2))
(step 2) specifying, during the purchase of the electronic access permission by the purchaser (1), a password or authentication data and a first mobile electronic device (3); (Figs. 5A, 0158: in purchase process, Bob presents a credential 52i (specifying password/authentication data and mobile electronic device; note as per U.S. Patent No. 9,785,764, col. 8, line 25 – col. 9, line 54, col. 20, lines 27-35, col, 25, lines 7-14, credential comprises password/authentication data); alternatively, 0178, 0179: Alice purchases ticket from Bob, transmitting Bob's credential 52i, Alice's credential 52iia, and ticket identifier tID to uPass system) 
(step 3) transmitting a unique ID of the first mobile electronic device (3) to the electronic access permission server (2), via a wallet application of the first mobile electronic device (3); (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196: Further to step 2 above, after Bob presents credential, a link to Bob's profile is activated (for validating Bob's credential, as a condition of issuing ticket), transmitting the profile to the uPass system (as per U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see citations above, profile is bound with credential and specific device) (transmitting a unique ID of the first mobile electronic device (3) to the electronic access permission server (2)); alternatively, 0053-0081; note that uPass mobile app on mobile electronic device is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, ff) 
(step 4) associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission, when activating a first link for downloading the electronic access permission to the first mobile electronic device (3); (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196: Further to step 3 above, ticket is issued, ticket includes ticket identifier, ticket identifier is associated (enrolled) with Bob's profile in uPass system (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission), where ticket is realized as virtual device with ticket identifier constituting a device identifier, credential is issued to ticket virtual device, sent to buyer's physical device that hosts the ticket virtual device (first mobile device to which access permission is transmitted and its ID must have been specified in order to receive ticket), and bound to buyer profile and ticket virtual device (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission), ticket identifier is associated with network address of buyer's physical device (associating the unique ID of the mobile electronic device (3) with an ID of the electronic access permission); alternatively, 0053-0081, e.g., 0057-0058 first user initiates electronic ticket request, link to a profile of the first user, and in response to the request (when activating a first link for downloading the electronic access permission to the first mobile electronic device (3)) (0067), eventually a ticket ID is generated (0068-0069) and supplied to profile manager (0071), in response to which a set of profiles is created including an initial purchase profile (0072), which includes an identifier of the first user and a device ID of his device, and thereby identifies first user (and his device) as the first purchaser of the ticket (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission) (0075); note the following explanation is for the scenario in which the recited initial purchase is an (initial) transfer/re-sale (see step 1, above, 0199, 0091): 0084-0092 ticket transfer notification, for transferring ticket from first user to second user, includes link to identity data, e.g., profile of second user; the ticket transfer notification may be instigated (activating a first link) by first or second user as part of the uPass transaction; upon instigation (when activating a first link for downloading the electronic access permission to the first mobile electronic device (3)) the mapping is updated to change the proxy ID e.g., to the authentication code of the second user (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission); again, in response to the ticket transfer notification, three new profiles are created identifying the second user as a new owner of the ticket (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission))
(step 5) subsequently transferring the electronic access permission from the first mobile electronic device (3) to another mobile electronic device (4), via a wallet application of the other mobile electronic device (4), only after the password specified by the purchaser of the electronic access permission or the authentication data specified by the purchaser of the electronic access permission is entered via an interaction with the electronic access permission server (2); (0178, 0179: ticket is transferred from Bob to Alice (ticket identifier tID is enrolled with Alice's profile) after Bob's credential 52i, Alice's credential 52iia, and ticket identifier tID have been transmitted to uPass system; alternatively, Fig. 3, 0084ff: ticket is transferred from first to second user; note that uPass mobile app on mobile electronic device (the uPass mobile app being used by both users Bob (initial purchaser) and Alice (transferee), i.e., on both their devices, i.e., first mobile electronic device (3) and other mobile electronic device (4)) is a digital wallet ff; note the instant claim amendments have, inter alia, deleted the recitations that the first mobile electronic device (3) and the other mobile electronic device (4) are "of the purchaser," i.e., the claims no longer recite or require that the two devices (3) and (4) be of the same purchaser)
(step 6) the subsequent transfer of the electronic access permission includes [sending another link from the electronic access permission server (2) to the other mobile electronic device (4) and] activating the another link received by the other mobile electronic device (4), and transmitting, by the wallet application of the other mobile electronic device (4), a unique ID of the other mobile electronic device (4) to the electronic access permission server (2); (0178, 0179, 0156: Alice's device (uPass app) transmits Bob's credential, Alice's credential, and ticket identifier to uPass system, where they are validated, which checks for association between ticket identifier and Alice's credential; note that uPass mobile app on mobile electronic device is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, lines 19-22, col. ff; the language in square brackets is taught by Scott, as explained below)
(step 7) upon successful subsequent transfer of the electronic access permission by the electronic access permission server (2) from the first mobile electronic device (3) to the other mobile electronic device (4), associating the ID of the electronic access permission with the unique ID of the other mobile electronic device (4); and (As per step 4 above; 0193, 0200: when a change of ticket ownership occurs, uPass system dissociates the ticket identifier from the previous owner's profile and reenrolls it as a device bound to profile of purchaser, who is new owner, and new owner is recorded as the now true owner; alternatively, 0092: new profiles created associating transferred ticket with new owner and dissociating transferred ticket from previous owner; see also step 1 above for further details to the effect that the subsequent transfer is by the uPass system (by the electronic access permission server (2)))
(step 8) marking, by the electronic access permission server (2), the electronic access permission, stored on the first mobile electronic device (3), as invalid. (As per step 7, above)
Loughlin-McHugh does not explicitly disclose but, in analogous art, Scott teaches, in context (the fact that Scott 
(step 6) … sending another link from the electronic access permission server (2) to the other mobile electronic device (4) and … (As per rejection under 35 U.S.C. 102, Scott, claim 1, step 6, above; the ellipses indicate language taught by Loughlin-McHugh, as explained above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Scott's teaching of sending a link from a server to a transferee device (as elaborated by Scott), because this serves as an additional layer of security to deter fraudulent transfer of electronic tickets. See Scott, 0043.

Regarding Claim 2
Loughlin-McHugh in view of Scott teaches the limitations of base claim 1 as set forth above. Loughlin-McHugh further teaches: 
(step 1) activating the first link, via the wallet application of the first mobile electronic device (3) which is installed on the first mobile device (3), after transferring the first link for downloading the electronic access permission to the first mobile electronic device (3); (As per claim 1, step 4, above; note that uPass mobile app on mobile electronic device is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, lines 19-22, col. 27, lines 55ff)
(step 2) wherein the transmitting the unique ID of the first mobile electronic device (3) to the electronic access permission server (2), via the first wallet application of the , is performed in order to download the electronic access permission; (As per claim 1, step 3, above)
(step 3) verifying, in the electronic access permission server (2), whether the ID of the electronic access permission is associated with the transmitted unique ID of the first mobile electronic device (3); (0178, 0179, 0156: see claim 1, steps 2-4 above, where Alice is purchasing ticket from Bob (note in this case Alice may subsequently transfer the ticket to another, such that Alice may be deemed the initial purchaser, for the purpose of comparison with Applicant's claims), Bob's and Alice's credentials and ticket identifier tID are validated, which verifies association of ticket ID with Bob's device ID)
(step 4) if the ID of the electronic access permission is associated with the transmitted unique ID of the first mobile electronic device (3), then permitting the downloading of the electronic access permission to the first mobile electronic device (3); (0166, 0179, 0181: upon purchase or transfer, new profiles are created, in which the buyer/buyer's profile is associated with the ticket ID; the establishment of ownership permits downloading of the ticket to the established owner's device; alternatively, 0071-0075, 0092)
(step 5) transmitting a second link from the first mobile electronic device (3) to the other mobile electronic device (4), via the wallet application of the first mobile electronic device (3), for downloading the electronic access permission to the other mobile electronic device (4) after initiation of a process by the purchaser on the first mobile electronic device (3) with whose unique ID the electronic access permission ID is associated; (Fig. 5C, S21, 0179: Bob's device (uPass app) transmits credential to Alice's device, which Alice's device uses to obtain ticket)
(step 6) after the wallet application of the other mobile electronic device (4) activates the second link and transmits the unique ID of the other mobile electronic device (4) to the electronic access permission server (2), performing a check by the electronic access permission server (2), as to whether an association already exists between the ID of the access permission to be transferred with the unique ID of the other mobile electronic device (4); (0178, 0179, 0156: further to 
(step 7) if the association exists, sending the other link, [by the electronic access permission server (2),] to the other mobile electronic device (4), and associating the ID of the electronic access permission with the ID of the other mobile electronic device (4), by the electronic access permission server (2), and, if the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device (4), and the execution of the other link, [sent from the electronic access permission server (2)], by the wallet application of the other mobile electronic device (4) leading to an input screen for either the password specified by the purchaser of the electronic access permission or for the authentication data specified by the purchaser of the electronic access permission. (0193, 0200: when a change of ticket ownership occurs, uPass system dissociates the ticket identifier from the previous owner's profile and reenrolls it as a device bound to profile of purchaser, who is new owner, and new owner is recorded as the now true owner (associating the ID of the electronic access permission with the ID of the other mobile electronic device (4) of the purchaser via the server (2)); 0156: uPass system validates credentials presented per 0179 (if password/authentication data are valid); 0191: if ticket request (purchase/transfer) is approved, the ticket is issued to the buyer's device in electronic form via the internet (downloading the electronic access permission to the other mobile electronic device (4) of the purchaser); 0179: Alice sends Bob's credential, directly or indirectly, to uPass system, indicating that there was an input screen to input Bob's credential; the language in square brackets is taught by Scott, as explained below)
Loughlin-McHugh does not explicitly disclose but, in analogous art, Scott teaches, in context (the fact that Scott teaches the entirety of claims 1-3 demonstrates that Scott's teachings are analogous and in context): 
(step 7) … by the electronic access permission server (2), … sent from the electronic access permission server (2) … (As per rejection under 35 U.S.C. 102, Scott, claim 2, step 7, above; the ellipses indicate language taught by Loughlin-McHugh, as explained above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh systems and methods 

Regarding Claim 3
Loughlin-McHugh in view of Scott teaches the limitations of base claim 1 as set forth above. Loughlin-McHugh further teaches:
(step 1) if the electronic access permission is to be transferred from the first mobile electronic device (3) to the other mobile electronic device (4), verifying how often the electronic access permission has already been transferred based upon prior associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices; and (0183-0190: the system keeps track of how many times Bob transfers tickets and, if this exceeds a threshold, bars Bob from further purchase/transfer)
(step 2) preventing any further transfer of the electronic access permission if the electronic access permission has reached a predefined threshold value. (As per step 1, immediately above)

Response to Arguments
Regarding the amendment to the specification and the objection to the drawings 
Applicant filed an amendment to the specification in response to the objection to the drawings. The amendment to the specification is not compliant and accordingly has not been entered. Specifically, the amendment does not unambiguously identify the location of the paragraph to be replaced. See 37 C.F.R. 1.21(b)(1)(i). The amendment does not indicate the paragraph number of the paragraph to be replaced, and it does not indicate which version of the specification it is referring to (original, substitute specification (clean or marked-up)). The amendment appears to refer to the originally filed specification, but the amendment should be made relative to the most recent version of the specification, which is the substitute specification. As previously noted, as best understood, Applicant intends to amend paragraph 0023 of the Substitute Specification, filed on 20 July 2018. The amendment to the specification should be resubmitted with the proper paragraph number and indication of which version of the specification it intends to amend.
Since the amendment to the specification has not been entered, the objection to the drawings has effectively not been addressed and therefore is maintained. 
Regarding the objections to the claims and the rejections under 35 U.S.C. 112
The Examiner thanks the Applicant for addressing the claim objections and the rejections under 35 U.S.C. 112. Many of the points of objection and rejection have been overcome. Applicant's attention is directed to the instant claim objections and rejections under 35 U.S.C. 112.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103
Applicant's arguments filed on 02 December 2020 have been considered but are not persuasive.  
Applicant makes two arguments purporting to distinguish its claims from the applied prior art: 
(1) that Loughlin-McHugh does not teach "a wallet application" as claimed; and
(2) that neither Loughlin-McHugh nor Scott teach that the same server controls (or manages or requires communication or linkage for) both an initial purchase of an access permission (or ticket) and any/all subsequent transfers thereof.
Applicant's first argument was addressed at length in the Response to Arguments section of the previous Office Action. Accordingly, the pertinent portion of the Response to Arguments section of the previous Office Action is reproduced here:

In response, the Examiner notes "a wallet application" was already in the claims prior to the instant claim amendments, and was indicated as taught by Loughlin-McHugh. In this regard, it is noted that: (1) the previous Office Action (Final Office Action) did not rely on paragraph 0058 of Loughlin-McHugh for teaching Applicant's claimed wallet application; (2) even on Applicant's account, paragraph 0058 of Loughlin-McHugh does not deny that Loughlin-McHugh teaches a wallet application and does not assert that the uPass app is not a wallet application; (3) U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see paragraph 0001, teaches that the uPass app can be a digital wallet, see col. 27, lines 55ff, and can have NFC, see col. 6, lines 19-22; and (4) the alleged details of a wallet application set forth in Applicant's remarks are not recited in Applicant's claims.

Applicant's second argument is addressed at length in the rejections in the body of the instant Office Action. See rejection under 35 U.S.C. 102, claim 1, step 1, and rejection under 35 U.S.C. 103, claim 1, step 1. 
Regarding p. 12 of Applicant's Response, it is clarified for the record that Gordon was not cited in combination with Loughlin-McHugh.

Regarding the claim amendments
Some of the amendments to the claims do not comply with 37 C.F.R. 1.121(c). For example, claim 2, third paragraph, last other mobile electronic device (4)." This language does not accurately reflect the changes made to the claim. Specifically, the word "other" should not have been underlined because it was present in the prior version of the claim. As a courtesy to Applicant, the non-compliant amendments have been entered. Applicant is advised to carefully check the other claim amendments, and future amendments, for compliance with 37 C.F.R. 1.121 to ensure clarity of the record and proper printing of any patent that issues from the instant application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

March 11, 2021